Bullard, J.
This is an action upon sundry bank notes, issued by the defendants, and the plaintiff demands judgment for their *534amount, and interest at ten per cent thereon, from and after the protest for non-payment, according to the charter of the hank. There was judgment accordingly, and the defendants have appealed.
The counsel for the appellants relies upon an exception which was overruled hy the court below, to wit, that the petition is insufficient, in not setting forth the dates of the notes sued on, and in not being as full and certain as the law requires.
The original notes were annexed to, and filed with the petition. Although not made a part of the petition, they might be referred to, with a view of enabling the defendants to shape their defence, and the defendants are effectually protected against a second action on the same notes, inasmuch as they could not be withdrawn without leaving copies, which would form, together with the protests, a part of the record. The notes are further described by numbers and letters, and the names of the president and cashier are set forth in the petition.
The court, in our opinion, did not err in overruling the exception.

Judgment affirmed.